Citation Nr: 0940976	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  04-41 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as due to exposure to herbicides in 
service.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for an upper 
respiratory infection to include bronchitis, rhinitis, and 
sinusitis.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for bilateral tinnitus.  

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for obesity.

9.  Entitlement to an initial compensable disability rating 
for facial paresthesia.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to July 
1975.  He received several awards and commendations to 
include the National Defense Service Medal, the Vietnam 
Service Medal, and the Republic of Vietnam Campaign Medal.  
His military occupational specialty is listed as law 
enforcement specialist.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from December 2002, May 2005, January 2007, 
and March 2008 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2009.  A 
transcript of this proceeding is associated with the claims 
file.  

In July 2007 correspondence the Veteran noted that his 
service-connected lipoma of abdomen was more disabling than 
evaluated in a September 1978 rating decision and argued that 
there was clear and unmistakable error in the September 1978 
rating.  At the September 2009 hearing, the Veteran raised a 
claim of entitlement to service connection for a dental 
condition, as secondary to the service-connected facial 
paresthesia.  Those issues are REFERRED to the RO for 
appropriate action.

The issues of entitlement to service connection for an upper 
respiratory infection to include bronchitis, rhinitis, and 
sinusitis, entitlement to service connection for bilateral 
hearing loss, and entitlement to service connection for 
bilateral tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the September 2009 Travel Board hearing the 
Veteran indicated that he wished to withdraw his appeals 
concerning the issues of entitlement to service connection 
for PTSD and sleep apnea.  

2.  The Veteran served in Japan from December 1971 to 
December 1972 and in Thailand from December 1972 to June 
1973.

3.  The Veteran has testified that while being transferred 
from Japan to Thailand in December 1972 his plane stopped in 
Vietnam and, under circumstances consistent with his military 
occupation specialty, he set foot in Vietnam at that time; 
therefore, exposure to herbicides may be presumed. 

4.  There is competent evidence of a current diagnosis of 
diabetes mellitus type II.

5.  There is no competent medical evidence linking the 
Veteran's current headaches with his period of military 
service.

6.  Obesity is a congenital or developmental disorder; there 
is no current disease or disability diagnosed which manifests 
as obesity.

7.  The Veteran's service-connected facial paresthesia is 
manifested by no more than slight incomplete paralysis of the 
seventh (facial) cranial nerve.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran concerning the issues of entitlement to service 
connection for PTSD and sleep apnea are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  Service connection for diabetes mellitus type II, is 
established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Service connection for headaches is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  Service connection for obesity is not warranted. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

5. The criteria for a compensable disability rating for 
facial paresthesia are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8207 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his diabetes mellitus type II, 
headaches, and obesity are related to his service with the 
United States Air Force from August 1971 to July 1975.  He 
also contends that his service-connected facial paresthesia 
is more disabling than currently evaluated.  Specifically, 
with regard to the diabetes issue he contends that he was 
exposed to Agent Orange while in service and is thus entitled 
to presumptive service connection.  The Veteran contends that 
while being transferred from Japan to Thailand in December 
1972 his plane stopped in Vietnam and he set foot in Vietnam 
at that time.  With regard to the headaches, the Veteran 
notes that he was involved in an automobile accident in 
February 1972, injuring his head, and complained of headaches 
several times after this incident while still in service.  
With regard to the obesity issue the Veteran contends that 
his obesity is secondary to his service-connected major 
depression.   

Withdrawal

During the September 2009 Travel Board hearing, the Veteran 
indicated that he wished to withdraw his appeals concerning 
the issues of entitlement to service connection for PTSD and 
sleep apnea.  Under 38 U.S.C.A. § 7105, the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  The Veteran has 
properly withdrawn his appeal concerning the issues the 
issues of entitlement to service connection for PTSD and 
sleep apnea.  Accordingly, the Board does not have 
jurisdiction to review these issues and they are dismissed.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).  Furthermore, 
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for certain specified disorders, 
including Type II diabetes mellitus.  38 C.F.R. § 3.309(e).   

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam. 

When a disability becomes service connected a disability 
rating is assigned.  Disability evaluations are determined by 
the application of a schedule of ratings, which are based on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).   

Analysis

Service connection 

1.	Diabetes Mellitus

Review of the record reveals that the Veteran has a current 
diagnosis of diabetes mellitus.  Specifically, a January 2007 
VA treatment record shows a diagnosis of diabetes mellitus 
type II.  The Veteran served in Japan from December 9, 1971 
to December 29, 1972 and in Thailand from December 29, 1972 
to June 29, 1973.  Furthermore, the Veteran has testified 
that while being transferred from Japan to Thailand on 
December 29, 1972 his plane stopped in Vietnam and he set 
foot in Vietnam at that time, as part of his duties as a law 
enforcement specialist.     

In this case, resolving all reasonable doubt in favor of the 
appellant, the Board finds that the Veteran set foot in 
Vietnam in December 1972 and is entitled to service 
connection for diabetes mellitus on a presumptive basis.  38 
U.S.C.A. § 5107(b).  The Veteran gave sworn testimony during 
the September 2009 Travel Board heading.  Furthermore, the 
records showing that the Veteran flew from Japan to Thailand 
on December 29, 1972 provide a plausible basis to conclude 
that the Veteran actually set foot in Vietnam while being 
transferred that day.
  
2.	 Headaches

The Veteran's service treatment records show that he was 
involved in an automobile accident in February 1972.  In 
April 1972 the Veteran was driving a patrol car and 
experienced a dizzy spell.  The impression was rule out 
seizure disorder vs. vascular phenomena.  In May 1975 the 
Veteran was seen for generalized throbbing headache, followed 
by localized left retro orbital headaches then dizziness.  No 
syncope or diplopia, no ataxia.  Memory was somewhat impaired 
for time following the headache.  The impression was 
depression/psychomotor seizure.  A February 1975 separation 
examination shows a normal neurologic system and in the 
Veteran's "Report of Medical History" the Veteran denied 
"frequent or severe headaches."    

In January 2006, approximately 31 years after his discharge 
from service, the Veteran submitted a claim for service 
connection for headaches.  In December 2007 the Veteran was 
afforded a VA neurological examination with regard to his 
claimed headaches.  The Veteran reported a motor vehicle 
accident while serving in Japan in 1972 with severe headaches 
beginning two months later and continuing intermittently 
since military service.  The Veteran also reported that the 
headaches begin in the left rear side of his head.  The 
examiner reviewed the claims file and diagnosed the Veteran 
with headaches.  In a March 2008 addendum the examiner noted 
the Veteran's statement that his headaches began 
approximately two months after an in-service motor vehicle 
accident and noted that the onset of post-traumatic headaches 
should be within seven days after the injury.  The examiner 
continued that most post-traumatic headaches are of the 
tension type.  Tension type headaches may occur daily, either 
as a constant or intermittent pain with variable duration.  
Their distribution may be generalized, nuchaloccipital, 
bifrontal, bitemporal, headband, or cap-like, and they are 
characteristically described as a pressure, tightness, or 
dull aching.  The examiner also noted that the Veteran's 
headaches reportedly begin in the left rear side of his head.  
The examiner opined that the Veteran's reported headaches 
were not consistent with post-traumatic headache.  The 
examiner noted that the Veteran's report of a sudden 
worsening of headache with weakness and loss of coordination 
beginning two to three years earlier (some 33 years after the 
Veteran's military service) was not found in symptomatology 
reported in any of the medical literature reviewed.  Thus, 
the examiner was unable to state, without resort to mere 
speculation, that the Veteran's current headaches were 
related to his motor vehicle accident during military service 
in 1975.      

Also of record are VA outpatient treatment reports dated from 
July 2006 through December 2008 which show occasional 
complaints regarding headaches.  

In this case, the Board finds that service connection for 
headaches is not in order.  While the Veteran was treated for 
headaches during his military service it appears that those 
headaches resolved as the Veteran's February 1975 separation 
examination shows a normal neurologic system and the Veteran 
denied "frequent or severe headaches" in his February 1975 
"Report of Medical History."  Also, there is no link 
between the Veteran's current headaches and his military 
service.  In fact, the December 2007 VA examiner provided an 
opinion that the Veteran's headaches  were not consistent 
with post-traumatic headache and could not related to his 
motor vehicle accident during military service in 1975 
without resort to mere speculation.  There is no contrary 
medical evidence of record.   

The VA examiner's statement as to the feasibility of a 
nonspeculative nexus opinion was itself a medical opinion 
because it was rendered in the examiner's capacity as a 
physician addressing a medical question.  That a 
nonspeculative nexus opinion is not feasible merely makes the 
statement non probative as to a negative or affirmative 
answer to whether the Veteran's current condition began in 
service and thus "non evidence" on that particular 
question.  This is not a case where VA failed to ensure that 
an adequate medical opinion was rendered.  

A medical opinion is adequate when it is based upon 
consideration of the veteran's prior medical history and 
examination and also describes the disability in sufficient 
detail so that the Board's evaluation of the claimed 
disability will be a fully informed one.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  Here the examiner reviewed the 
evidence of record and indicated that, without resorting to 
speculation, he could not provide a positive or negative 
opinion as to nexus.  Because the examiner reviewed all the 
evidence of record in rendering this opinion, and provided a 
rationale for the statement, the examination and "opinion" 
rendered are not inadequate.  The Board must simply rely on 
other evidence.  

The Veteran's claim for service connection implicitly 
includes the assertion that his headaches are related to 
military service, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a link between this disorder and its relationship 
to service.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
Veteran's personal opinion that the disability at issue began 
in service or that it is otherwise related to service is not 
a sufficient basis for awarding service connection.  As there 
is no evidence that the Veteran's headaches related to 
service, his claim for service connection must be denied.  38 
U.S.C.A. § 5107(b).

3.	Obesity

Service treatment records show that the Veteran was 
overweight during military service.  Specifically, on his 
July 1971 enlistment examination the Veteran's height and 
weight were listed as 69 inches (5 feet, 7 inches) and 194 
pounds.  On his February 1975 separation examination the 
Veteran's height and weight were listed as 70 inches (5 feet, 
8 inches) and 188 pounds.  The first evidence of a 
significant weight gain is a private treatment record dated 
in August 1984 which shows that the Veteran weighed 243 
pounds.  A January 1987 treatment record shows that the 
Veteran weighed 255 pounds and a September 1987 treatment 
report shows that the Veteran weighed 272 pounds.  A January 
2007 VA treatment report notes an impression of obesity.  

The Veteran is currently service-connected for major 
depression and in an October 2008 statement the Veteran 
indicated that he thought his obesity was secondary to his 
service-connected major depression because his depression 
causes him to eat too much.  He was afforded a VA examination 
for his obesity in December 2008.  At that time the Veteran 
indicated that he was on the "fat boy program" secondary to 
weight in excess of the Air Force's goals.  He also reported 
being morbidly obese since he was younger than 40 years old.  
The Veteran also reported being continuously overweight since 
before the weight loss program during the Air Force.  The 
examiner diagnosed the Veteran with obesity and opined that 
the Veteran's obesity was not related to his service-
connected major depression as the Veteran was overweight 
before military service and his obesity occurred before his 
depression.  The examiner also wrote that it was less likely 
than not that the Veteran's depression contributed to or 
aggravated his obesity as the Veteran experienced obesity 
during his military service.  

It is undisputed that there is a current finding of obesity, 
and that significant weight was first noted in service.  
However service connection must be denied on a direct basis 
as obesity is a developmental or congenital condition which 
is specifically excluded by regulation, and is not subject to 
service connection on a direct basis. 38 C.F.R. § 3.303(c).  
The Board finds that obesity, in and of itself, is not a 
disease or disability subject to service connection.  
Instead, VA treats obesity as a sign or symptom of disease or 
disability, and considers it in assigning rating evaluations 
where appropriate.  Weight gain is considered in evaluating 
diseases such as Cushing's syndrome or various thyroid 
disorders.  In these instances, it is not obesity which is 
service connected, it is the underlying disease.  Symptoms 
alone, without a finding of an underlying disorder, cannot be 
service connected.  Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  Here, there is no medical evidence of 
any underlying service connected disease or disability which 
has resulted in obesity.  

Service connection is also denied on a secondary basis as the 
December 2008 VA examiner opined that the Veteran's obesity 
was not secondary to or aggravated by his service-connected 
major depression.  There are no other contrary opinions of 
record.  

Increased rating 

Facial Paresthesia

The Veteran's service treatment records show that he was 
treated for paresthesia of the lower left mandible in 
November 1974, after removal of impacted teeth #16 and #17.  
The report of a December 2007 neurological examination 
included a diagnosis of facial anesthesia/paresthesia.  By 
rating decision dated in March 2008 the RO granted service 
connection for facial paresthesia and assigned a 
noncompensable disability rating effective January 31, 2006, 
the date of the Veteran's claim for service connection.  The 
Veteran disagreed with the initial disability rating assigned 
and, thereafter, timely perfected an appeal.    

The Veteran's service-connected facial paresthesia is 
currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8207.  DC 8207, pertaining to paralysis of the seventh 
(facial) cranial nerve, provides that incomplete, moderate 
paralysis warrants an evaluation of 10 percent.  Incomplete, 
severe paralysis warrants an evaluation of 20 percent. 
Complete paralysis warrants an evaluation of 30 percent.  A 
Note to DC 8207 provides that ratings are dependent upon 
relative loss of innervation of facial muscles.  When the 
requirements for a compensable disability rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned. 38 C.F.R. § 4.31.

Evidence relevant to the current level of severity of the 
Veteran's facial paresthesia includes the December 2007 VA 
dental examination report.  The examiner reviewed the 
Veteran's service records and noted that these records 
indicate routine dental care from December 1971 through May 
1973.  In May 1973, malposed tooth #1 and impacted tooth #32 
were removed without complications.  In September 1974, 
impacted teeth #16 and #17 were removed.  Surgical follow-up 
note of September 1974 states "area healing well with no 
mention of paresthesia."  A November 1974 note states 
"paresthesia lower left mandible, to observe."  No 
additional provider notes past November 1974 were in the 
claims file so the examiner noted that observation follow-up 
status was unclear.  

During the December 2007 VA Dental examination the Veteran 
indicated that since his lower left third molar (impacted) 
was removed in 1974, he has experienced anesthesia along the 
path of the inferior alveolar nerve.  The Veteran reported 
that he constantly bites his tongue and cheek.  He also 
drools and has a slight altered taste sensation.  The Veteran 
also reported that soon after the tooth was removed the site 
became infected and a sour taste developed.  The sour taste 
has reportedly never gone away, nor has the degree of 
anesthesia.  

Upon physical examination the Veteran was unable to feel 
sharp, tactile pressure along the path of the inferior 
alveolar nerve, left side.  Sensory loss extended from the 
midline back just anterior to the left ear.  Most of the 
cheek down to the inferior border of the mandible was without 
sensation.  The tip of the tongue's left side had altered 
sensation.  The examiner noted that the Veteran was missing 
teeth #1, 16, 17, 18, 30, and 32.  The Veteran did not wear a 
prosthesis to replace any missing teeth.  Oral hygiene was 
poor and two teeth were broken.  

Range of motion testing of the inter-incisal was as follows: 
protrusive, 8 millimeters (mm); full opening, 46 mm; right 
lateral, 6 mm; left lateral, 6 mm; overbite, 2 mm; overjet, 5 
mm.  There was no pain or temporomandibular joint (TMJ) 
symptoms associated with these movements.  The examiner also 
noted that the extraction site from 1974 was well-healed.  A 
diagnosis of facial anesthesia/paresthesia was made.  The 
examiner commented that the paresthesia/anesthesia to the 
left face was most likely caused by severing of the inferior 
alveolar nerve during removal of impacted tooth #17.  Damage 
to the lingual nerve was also experienced.  

During the December 2007 VA neurological examination the 
Veteran reported paresthesia of the left face beginning in 
1974.  The Veteran reported he had a tooth removed on the 
left side of the mouth with resulting face numbness 
afterwards and indicated that numbness had not changed since 
the surgery.  Motor examination was normal regarding 
strength, muscle tone, and muscle bulk.  Sensory examination 
revealed abnormal light tough.  The Veteran reported 
decreased touch on the left side of the face from temple to 
chin and from midline eye to ear.  Pin prick was also 
abnormal on the left side of the face from temple to chin and 
from midline eye to ear.  Vibratory and position sense were 
normal.  The examiner noted that the Veteran's cranial nerves 
were grossly intact with the exception of inability to wink 
the right eye and bring reflex and ligament muscle strength 
within normal limits.  The Veteran stated that he could not 
remember when he lost the ability to wink his right eye.  
Fundoscopic examination was normal as was mental status 
examination.  All cranial nerves were intact and both 
reflexes and cerebellar examination were normal.  There was 
no evidence of chorea and no carotid bruit present.  The 
impression was paresthesia of the left face.  The examiner 
noted that there were no significant effects on usual 
occupation or usual daily activities.  

The Board finds that the preponderance of the evidence is 
against an initial compensable disability rating for service-
connected facial paresthesia.  The evidence shows that the 
Veteran does not have incomplete, moderate paralysis of his 
left 7th cranial nerve.  As noted above, the December 2007 VA 
neurological examination revealed normal motor examination.  
The December 2007 examination report also shows that the 
Veteran's cranial nerves were grossly intact and that there 
was no significant effects on usual occupation or usual daily 
activities.  While the Veteran had diminished sensation to 
light touch involving part of the left cheek as well as left 
side of the neck, moderate incomplete paralysis of the left 
facial nerve was not present or nearly approximated, given 
the significant amount of function remaining.  As the 
evidence fails to show that the Veteran's facial paresthesia 
is more than slightly disabling, a higher evaluation is not 
warranted.

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran is currently employed as a 
Veterans Service Representative.  His disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation for the service-connected facial paresthesia is 
adequate and referral is not required.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With regard to the diabetes issue, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

With regard to the remaining service connection issues, 
complete notice was sent in February 2006 (headaches), 
September 2006 (obesity), and November 2006 (obesity) letters 
and the claims were readjudicated in September 2008 and March 
2009 supplemental statements of the case.  Mayfield, 444 F.3d 
at 1333.  Although the notice provided regarding headaches 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess, 19 
Vet. App. at 473.

With regard to the initial rating for facial paresthesia, in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of January 31, 2006, the date 
of his claim, and a noncompensable rating was assigned.  He 
was provided notice how to appeal that decision, and he did 
so.  He was provided a statement of the case that advised him 
of the applicable law and criteria required for a higher 
rating and he demonstrated his actual knowledge of what was 
required to substantiate a higher rating in his argument 
included on his Substantive Appeal.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  In fact, the Veteran is 
employed as a representative. 

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 
--- F.3d ----, No.2008-7150, (Fed.Cir. Sept. 4, 2009).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

The appeal concerning entitlement to service connection for 
PTSD is dismissed.

The appeal concerning entitlement to service connection for 
sleep apnea is dismissed.

Service connection for diabetes mellitus, type II is granted.

Service connection for headaches is denied.

Service connection for obesity is denied.

An initial compensable disability rating for service-
connected facial paresthesia is denied.  


REMAND

Service treatment records show complaints of an upper 
respiratory nature in August 1973, September 1973, December 
1973, April 1974, and September 1974.  Post-service treatment 
records also show treatment for upper respiratory infections.  
Specifically, a March 1982 private treatment report shows an 
impression of a sinus infection and a January 2008 VA 
treatment report shows an impression of allergic rhinitis.  
As there is evidence of upper respiratory complaints in 
service and a current diagnosis of allergic rhinitis, the 
Board finds that a VA examination for the Veteran's claimed 
upper respiratory disorder is necessary.  38 C.F.R. 
§ 3.159(c)(4).    

Service treatment records are negative for hearing loss upon 
entrance examination in July 1971 and separation examination 
in February 1975.  However, records also show an impression 
of otitis externa of the right ear in August 1973.  The 
Veteran submitted a claim for service connection for 
bilateral hearing loss and tinnitus in December 2004 and was 
afforded a VA examination in March 2005.  

The March 2005 VA examiner diagnosed the Veteran with 
bilateral hearing loss and tinnitus noted that the Veteran's 
hearing was normal upon separation and thus the examiner 
further opined that the Veteran's current hearing loss and 
tinnitus were not related to any alleged in-service noise 
exposure.  That examination is inadequate because the opinion 
is based on an inaccurate premise.  38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  However, in 
Hensley v. Brown, 5 Vet. App. 155 (1993).  Furthermore, the 
March 2005 VA examiner did not discuss the August 1973 
service treatment record showing an impression of otitis 
externa of the right ear nor did the examiner comment on 
whether the Veteran's current bilateral hearing loss and 
tinnitus are related to this particular right ear infection.  
As such, the Board finds that the March 2005 should be given 
the opportunity to supplement his report and provide an 
opinion as to whether the Veteran's current bilateral hearing 
loss and tinnitus are related to his military service to 
include the Veteran's alleged noise exposure or the August 
1973 treatment for otitis externa of the right ear.  
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to 
determine the current nature and 
likely etiology of a chronic upper 
respiratory disorder and the 
relationship, if any, between this 
claimed disorder and the Veteran's 
military service.  The claims folder 
must be made available to the 
examiner for review.  

Based on the examination and review 
of the record, the examiner is 
requested to express an opinion as to 
whether it is at least as likely as 
not that any currently diagnosed 
upper respiratory condition, to 
include bronchitis, rhinitis and 
sinusitis, was incurred in service.  

Complete rationale for any opinion 
expressed should be provided.  

2.  Afford the March 2005 VA examiner the 
opportunity to supplement his report.  The 
examiner should again opine as to whether 
it is at least as likely as not that the 
Veteran's bilateral hearing loss and 
tinnitus are related to his military 
service, to include the Veteran's alleged 
noise exposure or the August 1973 
treatment for otitis externa of the right 
ear.  The examiner is notified that 
service connection for hearing loss is not 
precluded where hearing was within normal 
limits at separation.  38 C.F.R. § 3.385.   

Complete rationale for any opinion 
expressed should be provided.  

If the March 2005 VA examiner is 
unavailable or determines that another 
examination is needed, the AMC/RO should 
schedule the Veteran for a new VA 
examination and direct the new examiner to 
give his or her opinion regarding the 
above question. 

3.  After the development requested 
above has been completed to the 
extent possible, readjudicate the 
Veteran's claims.  If any benefit 
sought continues to be denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


